If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



                                                                   UNPUBLISHED
                                                                   July 18, 2019
In re KOHN, Minors.

                                                                   No. 347133
                                                                   Oakland Circuit Court
                                                                   Family Division
                                                                   LC No. 2018-862161-NA


Before: RONAYNE KRAUSE, P.J., and METER and STEPHENS, JJ.

PER CURIAM.

        Respondent appeals by right the trial court’s order terminating his parental rights to his
four children pursuant to MCL 712A.19b(3)(b)(i) (physical or sexual abuse by parent), (g)
(failure to provide proper care and custody), and (j) (likelihood of harm if returned to parent’s
care). Finding no error, we affirm.

                                      I. BACKGROUND

        In April 2018, the Department of Health and Human Services (DHHS) requested
permanent custody of respondent’s four minor daughters, EK, KK, SK, and YK based on
allegations that respondent sexually abused the oldest two daughters, EK and KK.1 Both EK and
KK disclosed that they had been sexually abused by respondent during separate Care House
interviews. The court allowed the children to remain in their mother’s care, but ordered
respondent out of the home and that he have no contact with the children. In May 2018,
respondent pleaded no contest to jurisdictional allegations and the statutory bases alleged as
grounds for terminating his parental rights. The court ordered a psychological evaluation of
respondent and the case proceeded to a best-interest hearing.



1
 The Department originally requested the mother’s rights also be terminated. However, the
petition was later amended to temporary custody, mother completed a treatment plan, and the
petition against her was dismissed.



                                               -1-
        Torre Brown, a clinician at the Oakland County Psychological Clinic, testified as an
expert witness in clinical psychology in the field of child abuse and neglect. Brown conducted
the psychological evaluation of respondent. According to Brown, respondent admitted that he
had anger issues and was taking medication for bipolar disorder. However, respondent claimed
that therapy was unnecessary. Respondent disclosed to Brown that he had been hospitalized for
delusions three times in the past two years. He was arrested in 2015 for leaving the children
unattended in a vehicle and resisting arrest. Respondent declined to discuss the details of the
sexual abuse allegations with Brown, stated that he did nothing wrong, and that he did not know
why either EK or KK would make the allegations. Brown opined that respondent lacked insight
into his issues. He believed that respondent was unlikely to benefit from counseling given
respondent’s aversion to therapy. Similarly, he believed respondent was unlikely to benefit from
a parenting program given respondent’s denial of the reasons the children entered into care.
Brown’s overall opinion was that it was not in the children’s best interests to be reunited with
respondent in the foreseeable future because respondent lacked insight, had poor decision-
making, and poor mental health.

       Child Protective Services worker, Jasmine Lockhart, testified that the children were
doing well in their mother’s sole care. She stated that the youngest two children, SK and YK,
missed respondent, but the older two children, EK and KK, did not appear to have much of a
bond with respondent and did not talk about him. All four children were in therapy.

       Respondent did not testify, but submitted a letter from sexual abuse psychotherapist
Matthew Rosenberg that stated Rosenberg was providing respondent with bi-weekly individual
therapy sessions since April 2018. Further noted was Rosenberg’s opinion that respondent
appeared “honest and transparent” during sessions, was making good progress and appeared to
be benefitting.

                                  II. STANDARD OF REVIEW

        The trial court must find by a preponderance of the evidence that termination was in the
children’s best interests. In re Moss, 301 Mich. App. 76, 90; 836 NW2d 182 (2013). We review
the trial court’s determination for clear error. In re VanDalen, 293 Mich. App. 120, 139; 809
NW2d 412 (2011). “A finding is ‘clearly erroneous’ if, although there is evidence to support it,
we are left with a definite and firm conviction that a mistake has been made.” In re HRC, 286
Mich. App. 444, 459; 781 NW2d 105 (2009).

                                         III. ANALYSIS

        Respondent argues on appeal that the trial court clearly erred in finding that termination
of his parental rights was in the children’s best interests. We disagree.

       “If the court finds that there are grounds for termination of parental rights and that
termination of parental rights is in the child’s best interests, the court shall order termination of
parental rights and order that additional efforts for reunification of the child with the parent not
be made.” MCL 712A.19b(5). In determining a child’s best interests, the trial court may
consider the child’s bond to his parent; the parent’s parenting ability; the child’s need for
permanency, stability, and finality; and the suitability of alternative homes. See In re



                                                -2-
Olive/Metts 297 Mich. App. 35, 41-42; 823 NW2d 144 (2012). The trial court may also consider
the testimony and opinion of experts, see In re Conley, 216 Mich. App. 41, 45; 549 NW2d 353
(1996), and a parent’s unwillingness to participate in counseling. See In re AH, 245 Mich. App.
77, 89; 627 NW2d 33 (2001).

         Despite the disclosures of abuse from respondent’s two eldest daughters, respondent
denied the allegations and failed to take responsibility for the children being removed from his
care. Respondent submitted documentation that he began therapy in April 2018, and that as of
October 2018, he was engaged in and benefitting from therapy. However, in September 2018 at
his psychological evaluation, respondent told Brown that he did not believe that therapy would
be helpful to him, he did not do anything wrong to his daughters, and did not understand the
basis for their allegations against him. Brown, who was admitted as an expert witness, opined
that it was in the children’s best interests to terminate respondent’s parental rights.

        There was testimony at the best interests hearing that the children were doing well in
their mother’s sole care, where their mental, physical, and emotional needs were being met.
While SK and YK were reported to miss respondent, EK and KK, who had been abused by
respondent, did not speak about him and they did not appear to have a bond with him. We agree
with the trial court that any bond that did exist between respondent, SK, and YK was outweighed
by the children’s need for safety.

        Respondent argues that it was unnecessary to terminate his rights when the children
remained in the care of their mother since she was a relative. He contends that the children’s
placement with a relative militates against termination and that termination of his rights did not
accomplish the court’s safety goal when there was evidence that mother spoke with respondent
daily and they were still married at the time of termination. First, we note that a “[b]iological
mother” is not included in the definition of “relative” under MCL 712A.13a(1)(j), and therefore
the children’s placement with their mother was not a relative placement that the court was
required to consider in its best interests determination. In re Schadler, 315 Mich. App. 406, 413;
890 NW2d 676 (2016). Further, there was no evidence that mother exposed the children to
respondent, or was incapable of following the court’s orders. Additionally, “the Legislature
envisioned and intended that the probate court could terminate the parental rights of just one
parent.” In re SR, 229 Mich. App. 310, 317; 581 NW2d 291 (1998) (quotation marks and citation
omitted). In this instance, termination of respondent’s parental rights was sufficient to protect
the children from respondent’s further abuse. Termination of parental rights, “[u]nlike other
custody proceedings, [] leaves the parent with no right to visit or communicate with the child, to
participate in, or even to know about, any important decision affecting the child’s religious,
educational, emotional, or physical development.” Matter of Sanchez, 422 Mich. 758, 766; 375
NW2d 353 (1985) (citation omitted).

        We conclude that the trial court considered the appropriate factors, and we are not “left
with a definite and firm conviction that a mistake has been made,” In re HRC, 286 Mich. App. at
459, in the trial court’s best-interest determination.




                                               -3-
Affirmed.



                  /s/ Amy Ronayne Krause
                  /s/ Patrick M. Meter
                  /s/ Cynthia Diane Stephens




            -4-